Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 10 and 19 are allowable because, although Mardanbegi discloses system ([0037] “FIG. 1 illustrates a gaze annotation system 100”) comprising:
a first head-mounted device (HMD) of a first user ([0040] “… the computing device 106-1 may be head mounted to the local user 102. In these implementations, the absolute position of the computing device 106 changes as the local user 102 moves, but the position and distance of the computing device 106 and the scene camera relative to the local user 102 remains the same”), 
a second HMD of a second user ([0045] “… a plurality of remote computing devices 106-2 (e.g., a plurality of Google Glasses) worn by a plurality of remote users”); and
a non-transitory computer-readable storage medium storing instructions [0050], the instructions when executed by one or more processors cause the one or more processors to: 
receive sensor data from the first HMD ([0085] “… a local user first takes (602) a picture of the user's field of view 104 using the scene camera included in the local device 106-1 as shown in FIG. 1. The captured view by the local computing device 106-1 can be displayed on the display of the local computing device 106-1”); 
determine, using the sensor data, one or more user inputs performed by the first user to interact with the first display ([0087] “… the user can instruct (712) the local device 106-1 (e.g., tapping on Google Glass) to add an annotation in accordance with some implementations” wherein the office considers Mardanbegi’s tapping on Google Glass as corresponding with the claimed user inputs); 
generate a graphical annotation using the one or more user inputs ([0087] “… the user can instruct (712) the local device 106-1 (e.g., tapping on Google Glass) to add an annotation”); 
provide the graphical annotation for presentation by the first HMD as overlaid on the first display to the first user ([0101] “Combining the sensory information, the captured image, the identified objects information, and the speech, annotations are created and images are stitched. The annotations are placed (1023) on the stitched images as shown in FIGS. 7-8);
determine that the first user is associated with the first display (Figure 1, #’s 102 and 106-1 and [0042] “The display on the computing device 106-1 can show the captured image …”);
determine that the second user is associated with the second display (Figure 1, #s 112 and 106-2 and [0043] “… the captured image and the annotations are displayed on the remote computing device 106-2. Using the remote computing device 106-2, the remote user 112 accesses an annotation by fixating on an annotation anchor”);
determine that the second display is paired to the first display at least by determining that the first user and the second user are participating in a same activity ([0042] “The image data and the annotation data can then be shared with the remove device 106-2 via the server 120 and the network 128”); and
provide the graphical annotation for presentation by the second HMD ([0042] “The image data and the annotation data can then be shared with the remove device 106-2 via the server 120 and the network 128”),
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the first HMD displays a first U display to the first user;
the second HMD displays a second virtual display to the second user, and 
the provided graphical annotation for presentation by the second HMD is overlaid on the second virtual display to the second user.

Claims 2 through 9, 11 through 18 and 20 are allowable for being dependent upon independent claims 1, 10 and 19.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622